193 F.2d 179
Jacob COLON and Evelyn Colon, Individuals, trading as E. & J. Distributing Company, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 10.
Docket 21723.
United States Court of Appeals Second Circuit.
Argued December 12, 1951.
Decided January 3, 1952.

Petition to review an order of the Federal Trade Commission, requiring petitioners to cease and desist from selling, offering for sale, or distributing articles of merchandise in commerce by means of a game of chance, gift enterprise, or lottery scheme; and from shipping, mailing, transporting to, or supplying others with pull cards or other devices which are, or may be, used for that purpose.
Affirmed.
Arthur D. Herrick, New York City, for petitioners.
W. T. Kelley, General Counsel, James W. Cassedy, Asst. General Counsel, and Jno. W. Carter, Jr., Attorney, all of Washington, D. C., for Federal Trade Commission.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The findings are shown by the record to have been supported by substantial evidence and the order is affirmed on the authority of Wolf v. Federal Trade Commission, 7 Cir., 135 F.2d 564.